 1    McGREGOR W. SCOTT
      United States Attorney
 2    THOMAS M. NEWMAN
      Assistant United States Attorney
 3    2500 Tulare Street, Suite 4401
      Fresno, CA 93721
 4    Telephone: (559) 497-4000
      Facsimile: (559) 497-4099
 5
      Attorneys for Plaintiff
 6    United States of America
 7

 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:19-CR-00073-LJO-SKO

12                                         Plaintiff,   PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    ERIC VANG,

15                                         Defendant.

16

17             Based upon the plea agreement entered into between United States of America and

18    defendant Eric Vang, it is hereby ORDERED, ADJUDGED and DECREED as follows:

19             1.       Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), defendant Eric Vang’s

20    interest in the following property shall be condemned and forfeited to the United States of

21    America, to be disposed of according to law:

22                      a. German Sport Gun GSG-5, .22 caliber rifle (S/N A294016);

23                      b. Glock/Polymer80 9mm handgun (S/N BDTX522) and 15 Winchester 9mm

24                           cartridges;

25                      c. Black Polymer/Silver 9mm handgun (No S/N) containing 17 Winchester 9mm

26                           cartridges;

27                      d. Thirty (30 CCI) .22LR caliber cartridges;

28                      e. Two (2) black polymer AR15 G150 lower receiver parts;
     PRELIMINARY ORDER OF FORFEITURE                    1
 1                      f. Polymer80 P80 green lower receiver pistol frame;
 2                      g. Black metal round cylinder part resembling gun silencer; and
 3                      h. Silver metal round cylinder part resembling gun silencer.
 4             2.       The above-listed assets were involved in or used in a knowing violation of 18
 5    U.S.C. § 922(g)(1).
 6             3.       Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized
 7    to seize the above-listed property. The aforementioned property shall be seized and held by U.S.
 8    Customs and Border Protection in its secure custody and control.
 9             4.       a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local
10    Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order
11    and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such
12    manner as the Attorney General may direct shall be posted for at least 30 consecutive days on the
13    official internet government forfeiture site www.forfeiture.gov. The United States may also, to
14    the extent practicable, provide direct written notice to any person known to have alleged an
15    interest in the property that is the subject of the order of forfeiture as a substitute for published
16    notice as to those persons so notified.
17                      b. This notice shall state that any person, other than the defendant, asserting a
18    legal interest in the above-listed property, must file a petition with the Court within sixty (60)
19    days from the first day of publication of the Notice of Forfeiture posted on the official
20    government forfeiture site, or within thirty (30) days from receipt of direct written notice,
21    whichever is earlier.
22             5.       If a petition is timely filed, upon adjudication of all third-party interests, if any,
23    this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §
24    2461(c), in which all interests will be addressed.
25
      IT IS SO ORDERED.
26

27        Dated:       November 20, 2019                          /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES CHIEF DISTRICT JUDGE
28
     PRELIMINARY ORDER OF FORFEITURE                        2
